DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cavity having a bottom surface and sidewalls,” the “second conductive pathway between the bottom of the cavity and the surface of the stiffener,” and the “second electrical component is fully embedded in the cavity and is electrically coupled to the package substrate via the second conductive pathway” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For clarity, drawings only show multiple components within a single cavity if the cavity does not have a bottom surface.  Any cavities with bottom surfaces only contain a single component and do not show multiple components with multiple conductive pathways.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim, in consideration of the independent claim, requires “a cavity having a bottom surface and sidewalls,” “a conductive pathway between the bottom surface of the cavity and the surface of the stiffener,” “a second conductive pathway between the bottom surface of the cavity and the surface of the stiffener,” and “a second electrical component, wherein the second electrical component is fully embedded in the cavity and is electrically coupled to the package substrate via the second conductive pathway”.  The claim requires two electrical components and two conductive pathways within a stiffener cavity having a bottom surface and sidewalls. Although there is disclosure of multiple embedded components within a single cavity (Paragraph 30) and disclosure of a second conductive pathway between the bottom surface of the cavity and the surface of the stiffener (Paragraph 24), there is not explicit disclosure of the second component being “fully” embedded within the cavity or the second conductive pathway being both between the bottom surface of the cavity and the surface of the stiffener and electrically coupling the second electrical component and the package substrate. Neither the second conductive component or the second conductive pathway that are within the first cavity are disclosed with the specificity required by the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-14, and 16-21 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Gowda et al. (U.S. 10,453,786).
Regarding Claim 1, Gowda et al. discloses a microelectronic assembly, comprising: 
a package substrate (package substrate 100, Figure 12); 
a stiffener having a surface, wherein the stiffener includes a cavity having a bottom surface and sidewalls (stiffener 136, surface 154, bottom surface 142, sidewalls extending between 154 and 142, cavity 160, Figure 12) and 
a conductive pathway between the bottom surface of the cavity and the surface of the stiffener (conductive pathway 148, Figure 12), and 
wherein the stiffener is coupled to the package substrate such that the surface of the stiffener is between the bottom surface of the cavity and the package substrate (package substrate 100, surface 154, bottom surface 142, Figure 12); and 
an electrical component, wherein the electrical component is fully embedded in the cavity (electrical components 133/132/134 all have footprints fully within the cavity 160, Figure 12) and is electrically coupled to the package substrate via the conductive pathway (conductive pathways 148, Figure 12).  

Regarding Claim 2, Gowda et al. further discloses wherein the electrical component is a magnetic inductor array (Column 6, Lines 11-13).  

Regarding Claim 6, Gowda et al. further discloses wherein the stiffener includes a first portion having a first conductive contact and a second portion having a second conductive contact, and wherein the first portion is attached to the second portion by electrically connecting the first conductive contact and the second conductive contact (first conductive contact 140, second conductive contact 150, electrical connection 144, Figure 12).  

Regarding Claim 7, Gowda et al. further discloses wherein the electrical component is a first electrical component, the conductive pathway is a first conductive pathway, and the microelectronic assembly further includes: 
a second conductive pathway between the bottom surface of the cavity and the surface of the stiffener (second conductive pathway 148, Figure 12); and 
a second electrical component, wherein the second electrical component is fully embedded in the cavity and is electrically coupled to the package substrate via the second conductive pathway (second electrical component 132/134/133, Figure 12).  

Regarding Claim 8, Gowda et al. further discloses wherein the electrical component is a first electrical component (first electrical component 132, Figure 13) and wherein the cavity is a first cavity (first cavity 160 around 132, Figure 13), further comprising: 
A second cavity in the stiffener, the second cavity having a bottom surface and sidewalls (second cavity 160 around 134, bottom surface 142, Figure 13), and a second conductive pathway between the bottom surface of the second cavity and the surface of the stiffener (second conductive pathway 148, Figure 13); and 
a second electrical component, wherein the second electrical component is fully embedded in the second cavity and is electrically coupled to the package substrate via the second conductive pathway (second electrical component 134, second conductive pathway 148, Figure 13).  

Regarding Claim 9, Gowda et al. further discloses a die coupled to the surface of the package substrate (die 133/132/70/68, Figure 12).  

Regarding Claim 10, Gowda et al. further discloses wherein the stiffener is shaped as an outer ring around the die (stiffener 136, Figure 12, Column 9, Lines 41-49).  

Regarding Claim 11, Gowda et al. further discloses wherein the die is selected from the group consisting of a central processing unit, a platform controller hub, a memory die, a field programmable gate array silicon die, and graphic processing unit (Column 5, Lines 62-65).  

Regarding Claim 12, Gowda et al. discloses a microelectronic stiffener apparatus, comprising: 
a stiffener having a surface (stiffener 136, surface 154, Figure 12), wherein the stiffener includes a cavity having a bottom surface and sidewalls (cavity 160, bottom surface 142, sidewalls extending between 154 and 142, Figure 12) and a conductive pathway between the bottom surface of the cavity and the surface of the stiffener (conductive pathway 148, Figure 12); and 
an electrical component, wherein the electrical component is fully embedded in the cavity and is electrically coupled to the conductive pathway at the bottom surface of the cavity (electrical component 133/132/134 all have footprints fully within the cavity 160, conductive pathway 148, Figure 12).  

Regarding Claim 13, Gowda et al. further discloses a package substrate (package substrate 100, Figure 12), wherein the surface of the stiffener is attached to a surface of the package substrate (surface 154, Figure 12), and wherein the electrical component is electrically coupled to the surface of the package substrate via the conductive pathway (electrical component 133/132/134, conductive pathway 184, Figure 12).  

Regarding Claim 14, Gowda et al. further discloses wherein the stiffener includes a first portion having the conductive pathway and a second portion having the cavity (first portion 148, second portion 160, Figure 12). 

Regarding Claim 16, Gowda et al. further discloses wherein the first portion includes a first conductive contact and the second portion includes a second conductive contact, and wherein the first portion is attached to the second portion by electrically connecting the first conductive contact and the second conductive contact (first conductive contact 140, second conductive contact 150, electrical connection 144, Figure 12).    

Regarding Claim 17, Gowda et al. discloses a computing device, comprising: 
a circuit board (Column 7, Lines 48-55); and 
an integrated circuit (IC) package, wherein the IC package comprises: 
a package substrate having a surface (package substrate 100, Figure 12); and 
a stiffener having a cavity with a bottom surface and sidewalls (stiffener 136, cavity 160, bottom surface 142, sidewalls extending between 154 and 142, Figure 12), 
an electrical component fully embedded in the cavity (electrical component 133/132/134, all have footprints fully within the cavity 160, Figure 12), and 
a conductive pathway between the bottom surface of the cavity and a surface of the stiffener (conductive pathway 148, Figure 12), wherein the embedded electrical component is electrically coupled to the surface of the package substrate via the conductive pathway (electrical component 133/132/134, package substrate 100, conductive pathway 148, Figure 12).  

Regarding Claim 18, Gowda et al. further discloses wherein the embedded electrical component is one of a resistor, a capacitor, an inductor, and a chip-type passive component (Column 9, Lines 15-20).  

Regarding Claim 19, Gowda et al. further discloses wherein the embedded electrical component is a magnetic inductor array (Column 6, Lines 11-13).  

Regarding Claim 20, Gowda et al. further discloses wherein the conductive pathway includes copper (Column 6, Lines 45-50).  

Regarding Claim 21, Gowda et al. further discloses a die coupled to the surface of the package substrate (die 133/132/70/68, Figure 12).  

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Busche et al. (U.S. 2017/0033024).
Regarding Claim 1, Busche et al. discloses a microelectronic assembly, comprising: 
a package substrate (package substrate 13, Figure 3); 
a stiffener having a surface, wherein the stiffener includes a cavity having a bottom surface and sidewalls (stiffener 11, surface 17, cavity 22, bottom 27, sidewall between joining levels 28 and 29, Figure 3) and 
a conductive pathway between the bottom surface of the cavity and the surface of the stiffener (conductive pathway 16, Figure 3), and 
wherein the stiffener is coupled to the package substrate such that the surface of the stiffener is between the bottom surface of the cavity and the package substrate (package substrate 13, surface 17, bottom surface 27, Figure 3); and 
an electrical component, wherein the electrical component is fully embedded in the cavity (electrical component 12 has a footprint fully within the cavity 22, Figure 3) and is electrically coupled to the package substrate via the conductive pathway (conductive pathways 16, Figure 3).  

Regarding Claim 4, Busche et al. further discloses wherein the stiffener includes ceramic (stiffener 11, Figure 3, Paragraphs 39 and 40).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (U.S. 10,453,786) as applied to claim 2 above, and further in view of Saraswat et al. (U.S. 9,229,466).
Regarding Claim 3, Gowda et al. discloses the device of claim 2 as described above but does not explicitly disclose that an electrical connection between the magnetic inductor array and the package substrate is coupled to a voltage output rail.  Saraswat et al. discloses a similar device wherein a package comprises an electrical connection coupled from a magnetic inductor array to a voltage output rail (Saraswat et al., package 600, inductor 314, Figure 6, Column 5, Lines 27-34).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form an electrical connection between the magnetic inductor array and the package substrate to be coupled to a voltage output rail in Gowda et al. in view of Saraswat et al. in order to provide granular control over the package and increase efficiency (Saraswat et al., Column 5, Lines 27-34).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (U.S. 10,453,786) as applied to claim 1 above, and further in view of Hool et al. (U.S. 7,115,988).
Regarding Claim 5, Gowda et al. discloses the limitations of Claim 1 as described above but does not explicitly disclose that the stiffener includes a first portion having first fingers and a second portion having second fingers that are interdigitated with the first fingers, and wherein the first portion is attached to the second portion by interconnecting the first fingers and the second fingers.  Hool et al. discloses a similar device wherein a stiffener with a cavity over a package substrate has an embedded electronic device (Hool et al., stiffener 201, package substrate 208, electronic device 102, Figures 1 and 2b) and a first portion having first fingers and a second portion having second fingers that are interdigitated with the first fingers, and wherein the first portion is attached to the second portion by interconnecting the first fingers and the second fingers (Hool et al., first portion 236, second portion 239, Figure 2b).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the stiffener to include a first portion having first fingers and a second portion having second fingers that are interdigitated with the first fingers, and wherein the first portion is attached to the second portion by interconnecting the first fingers and the second fingers in Gowda et al. in view et al. in order to deliver near instant power to the electronic device and to reduce noise (Hool et al., Column 1, Lines 60-68).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (U.S. 10,453,786) as applied to claim141 above, and further in view of Hool et al. (U.S. 7,115,988).
Regarding Claim 15, Gowda et al. discloses the limitations of Claim 14 as described above but does not explicitly disclose that wherein the first portion includes first fingers and the second portion includes second fingers that are interdigitated with the first fingers, and wherein the first portion is attached to the second portion by interconnecting the first fingers and the second fingers.  Hool et al. discloses a similar device wherein a stiffener with a cavity over a package substrate has an embedded electronic device (Hool et al., stiffener 201, package substrate 208, electronic device 102, Figures 1 and 2b) and a first portion includes first fingers and a second portion includes second fingers that are interdigitated with the first fingers, and wherein the first portion is attached to the second portion by interconnecting the first fingers and the second fingers (Hool et al., first portion 236, second portion 239, Figure 2b).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the stiffener to include a first portion including first fingers and a second portion including second fingers that are interdigitated with the first fingers, and wherein the first portion is attached to the second portion by interconnecting the first fingers and the second fingers in Gowda et al. in view et al. in order to deliver near instant power to the electronic device and to reduce noise (Hool et al., Column 1, Lines 60-68).

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 12, and 17, the Applicant argues that the Gowda reference fails to disclose a cavity “having a bottom surface and sidewalls and a conductive pathway between the bottom surface of the cavity and the surface of the stiffener” and the electrical component being “fully embedded in the cavity and is electrically coupled to the package substrate via the conductive pathway” because “none of the cited references, alone or in combination, disclose an electrical component that is fully embedded in a cavity in a stiffener and electrically coupled to a package substrate by a conductive pathway through a portion of the stiffener disposed between the embedded electrical component and the package substrate”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Furthermore, the Gowda reference discloses a stiffener having a surface, wherein the stiffener includes a cavity having a bottom surface and sidewalls (stiffener 136, surface 154, bottom surface 142, sidewalls extending between 154 and 142, cavity 160, Figure 12) and an electrical component, wherein the electrical component is fully embedded in the cavity (electrical components 133/132/134 all have footprints fully within the cavity 160, Figure 12) and is electrically coupled to the package substrate via the conductive pathway (conductive pathways 148, Figure 12).  The terms “fully embedded” and “bottom” are not further defined within the specification and are therefore read under broadest reasonable interpretation: without being tied to an orientation, any surface of the cavity would satisfy the limitation of “bottom surface” and without further description, any electrical component whose footprint is fully within the cavity would satisfy the limitation of “fully embedded”.  Therefore the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891